DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 9/9/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9-11, 15-17, 18-19 are rejected under 35 USC 102(a)(2) as being anticipated by US Patent Application Number 2021/0323425 by Minshull.  

Regarding claim 1, Minshull discloses an aircraft comprising:
An electric propulsion engine (electric motor 16);
A combustion turbine engine (thermal combustion engine 14);
An altimeter for determining an altitude of the aircraft (paragraph 51 discloses “sensor data from aircraft [altitude, yaw/pitch/roll, outside air temperature etc.]”);
A flight controller (controller 24) for generating a first control signal in response to the altitude of the aircraft being below a cruising altitude and to an increase of thrust request and a second control signal in response to the altitude of the aircraft reaching the cruising altitude and a reduction of thrust request (paragraph 54 discloses “the division of power flow between the thermal section 32 and electric section 34 can be selected through the system 30 design and can be adjusted during operation using the controller 24.  The electric section 34 is sized with sufficient energy storage to be configured in a first mode of operation to provide a power boost to the thermal combustion engine 14 during take-off and climb flight phases.  The thermal combustion engine 14 can then provide the full power output during cruise if desired”, and paragraph 51 discloses the controller 24 receiving sensor data including altitude from the aircraft to produce the necessary actuation signals); and
An aircraft propulsion controller operative to engage the electric propulsion engine and the combustion turbine engine in response to the first control signal (paragraph 52 discloses “The output from the power converter 18 may be controlled by the controller 24 such that the electrical motor 16 drives the mechanical output as required by the system 30”) and disengage the electric propulsion engine in response to the second control signal (paragraph 59 discloses “Switching to the generative mode may occur automatically as a consequence of a reduced thrust requirement or due to other inputs to the system 30 (e.g., pilot input)”). 


Regarding claims 2 (dependent on claim 1), 10 (dependent on claim 9), Minshull discloses the electric propulsion engine being operative to enter a regenerative mode in response to the second control signal.  Paragraph 58 discloses “When the required thrust from the system 30 is reduced such that thrust is no longer required from the electric motor 16 (i.e. the thermal combustion engine 14 alone can provide sufficient thrust), the electric section 34 may be switched to a second regenerative mode of operation”.  

Regarding claims 3 (dependent on claim 1), 11 (dependent on claim 9), 19 (dependent on claim 18), Minshull discloses a battery and an electric generator driven by the combustion turbine engine and wherein the electric generator is operative to provide an electric voltage to the battery in response to the second control signal.  Paragraph 64 discloses “The additional power generated may be used to charge the energy storage system 20” and paragraph 52 discloses the energy storage system 20 being a battery.

Regarding claims 6 (dependent on claim 1), 15 (dependent on claim 9), Minshull discloses the flight controller is an aircraft throttle control (see description of controller 24 and thermal combustion engine 14 in paragraph 51).  

Regarding claims 7 (dependent on claim 1), 16 (dependent on claim 9), Minshull discloses the aircraft propulsion controller being further operative for reducing a thrust of the combustion turbine engine in response to the second control signal.  Paragraph 59 discloses “When the required thrust from the system 30 is reduced such that thrust is no longer required from the electric motor 16 (i.e. the thermal combustion engine 14 alone can provide sufficient thrust), the electric section 34 may be switched to a second regenerative mode of operation”.  

Regarding claim 9, Minshull discloses a method comprising:
Receiving, via an input, a first control signal indicative of a climb operation (paragraph 63 discloses “The optimum power output P2 may be determined or scheduled in relation to different operating conditions, wherein the operating conditions includes operation state of the aircraft, e.g., as set by pilot (take-off, climb, cruise etc.”);
Receiving, from an altimeter, an altitude of an aircraft (paragraph 51 discloses “sensor data from aircraft [altitude, yaw/pitch/roll, outside air temperature etc.]”);
Engaging a combustion turbine engine in response to the first control signal, engaging an electric propulsion engine in response to the first control signal and the altitude being less than a cruising altitude (paragraph 45 disclose “the thermal engine 14 may be sized for optimal fuel efficiency during cruise with the necessary extra power during take-off and climb provided by the electric motor 16”);
Receiving, via the input, a second control signal indicative of a cruise operation, and disengaging the electric propulsion engine in response to the second control signal and the altitude being equal to or greater than the cruising altitude (paragraph 59 discloses “When the required thrust from the system 30 is reduced such that thrust is no longer required from the electric motor 16, the electric section 34 may be switched to a second regenerative mode of operation” and paragraph 51 discloses the controller 24 receiving sensor data including altitude from the aircraft to produce the necessary actuation signals).

Regarding claim 17 (dependent on claim 9), Minshull discloses the first control signal and the second control signal are generated by an aircraft propulsion controller.  Paragraph 52 discloses “The output from the power converter 18 may be controlled by the controller 24 such that the electrical motor 16 drives the mechanical output as required by the system 30”.  

Regarding claim 18, Minshull discloses an aircraft comprising:
A combustion turbine engine (thermal combustion engine 14);
An electric propulsion engine (electric motor 16);
An altimeter for detecting an altitude of the aircraft (paragraph 51 discloses “sensor data from aircraft [altitude, yaw/pitch/roll, outside air temperature etc.]”);
A flight controller (controller 24) for generating a first control signal in response to the altitude of the aircraft being below a cruising altitude and to a climb request and a second control signal in response to the altitude of the aircraft reaching the cruising altitude and a cruise request (paragraph 54 discloses “the division of power flow between the thermal section 32 and electric section 34 can be selected through the system 30 design and can be adjusted during operation using the controller 24.  The electric section 34 is sized with sufficient energy storage to be configured in a first mode of operation to provide a power boost to the thermal combustion engine 14 during take-off and climb flight phases.  The thermal combustion engine 14 can then provide the full power output during cruise if desired”, and paragraph 51 discloses the controller 24 receiving sensor data including altitude from the aircraft to produce the necessary actuation signals); and
An aircraft propulsion controller operative to engage the combustion turbine engine and the electric propulsion engine in response to the first control signal (paragraph 52 discloses “The output from the power converter 18 may be controlled by the controller 24 such that the electrical motor 16 drives the mechanical output as required by the system 30”) and disengage the electric propulsion engine in response to the second control signal (paragraph 59 discloses “Switching to the generative mode may occur automatically as a consequence of a reduced thrust requirement or due to other inputs to the system 30 (e.g., pilot input)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 8, 12-14, and 20 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2021/0323425 by Minshull.

Regarding claims 4 (dependent on claim 1), 12 (dependent on claim 9), 20 (dependent on claim 18), Minshull does not explicitly disclose the flight controller is operative to generate a third control signal indicative of a descent request and wherein the electric propulsion engine is engaged in a regenerative mode to charge a battery in response to the third control signal.  However, paragraph 59 discloses “When the required thrust from the system 30 is reduced such that thrust is no longer required from the electric motor 16, the electric section 34 may be switched to a second regenerative mode of operation”.  Descent is a period where less thrust is required, and thus it would be obvious to a person having ordinary skill in the art to modify Minshull to cause the system to go into regenerative mode during descent.  

Regarding claims 5 (dependent on claim 1), 13 (dependent on claim 9)¸ Minshull does not explicitly disclose a sensor for detecting a loss of thrust of the combustion turbine engine and wherein the aircraft propulsion controller is further operative for engaging the electric propulsion engine in response to the detection of the loss of thrust.  However, paragraph 66 discloses “This may also provide additional reserve power for use in emergency conditions”.  It would be obvious to a person having ordinary skill in the art that loss of thrust in the primary engine is an emergency condition, and thus it would be obvious to modify Minshull to provide additional reserve power in such a situation.

Regarding claim 8 (dependent on claim 1), Minshull does not explicitly disclose the reduction of thrust request is indicative of a cruise operation.  However, it would be obvious to a person having ordinary skill in the art that cruise operations require less thrust than takeoff, and therefore a reduction of thrust is indicative of a cruise operation.  

Regarding claim 14 (dependent on claim 9), Minshull does not disclose the electric propulsion engine includes more than one electric propulsion engine.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional electric motors in order to provide additional auxiliary thrust, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the altimeter are moot in view of the current grounds of rejection.
Regarding the argument that Minshull does not teach an electric propulsion engine and a combustion engine and that Minshull teaches a thermal combustion engine coupled to an electric generator, electric motor 16 provides additional propulsion and is therefore an electric propulsion engine and not just an electric generator.  
Regarding the argument that Minshull monitors a fuel efficiency or power output of the thermal combustion engine to regulate the electric motor, Minshull explicitly states in paragraph 51 that controller 24 also receives sensor data such as altitude to provide the necessary actuation signals.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642